all of the arguments raised by petitioner could be raised in an appeal from
                that order, our intervention by way of extraordinary relief is not
                warranted, as an appeal from the challenged determination constitutes an
                adequate legal remedy that precludes writ relief.    Pan, 120 Nev. at 224, 88
                P.3d at 841. Further, while it is unclear from the documents before this
                court whether the time to appeal from the injunction order has expired, if
                an appeal can no longer be timely filed, this court has held that writ relief
                is not available to correct an untimely notice of appeal.   Id. Accordingly,
                we deny the petition. Id.; NRAP 21(b)(1).
                              It is so ORDERED.



                                                                      J.
                                         Pickering


                                                                                       J.
                Parraguirre                                 Saitta




                cc: Hon. Joanna Kishner, District Judge
                     Robert P. Bettinger
                     Law Offices of Noggle Law PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A